11‐4079‐cr 
     United States v. Gordon‐Smith 
      
                             UNITED STATES COURT OF APPEALS 
                                 FOR THE SECOND CIRCUIT 
                                             
                                    SUMMARY ORDER 
      
     RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL 
     EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
     JANUARY 1, 2007 IS PERMITTED AND IS GOVERNED BY FEDERAL RULE 
     OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S  LOCAL  RULE 
     32.1.1.    WHEN  CITING  A  SUMMARY  ORDER  IN  A  DOCUMENT  FILED 
     WITH  THIS  COURT,  A  PARTY  MUST  CITE  EITHER  THE  FEDERAL 
     APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION 
     “SUMMARY ORDER”).  A PARTY CITING TO A SUMMARY ORDER MUST 
     SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.   
                                                                                   
 1          At  a  stated  term  of  the  United  States  Court  of  Appeals  for  the  Second 
 2   Circuit,  held  at  the  Thurgood  Marshall  United  States  Courthouse,  40  Foley 
 3   Square,  in  the  City  of  New  York,  on  the  21st  day  of  March,  two  thousand 
 4   fourteen. 
 5    
 6          PRESENT:  CHESTER J. STRAUB, 
 7                           ROBERT D. SACK, 
 8                           RAYMOND J. LOHIER, JR., 
 9                                   Circuit Judges.           
10          ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
11           
12          UNITED STATES OF AMERICA, 
13           
14                                           Appellee, 
15                                    
16                                   v.                                         No. 11‐4079‐cr 
17                   
18          KEITH GORDON‐SMITH,  
19           
20                                           Defendant‐Appellant.* 
21          ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
22           

     *
         The Clerk of the Court is directed to amend the caption as shown above.

                                                1
 1         FOR APPELLANTS:           Malvina Nathanson, New York, NY. 
 2                                    
 3         FOR APPELLEES:            Robert G. Dreher, Acting Assistant Attorney 
 4                                   General, John Emad Arbab, Attorney, United 
 5                                   States Department of Justice, Environment and 
 6                                   Natural Resources Division, Washington, DC; 
 7                                   William J. Hochul, Jr., United States Attorney for 
 8                                   the Western District of New York, Joseph J. 
 9                                   Karaszewski, Assistant United States Attorney, 
10                                   Buffalo, NY.  
11          
12         Appeal from a judgment of the United States District Court for the 
13   Western District of New York (Charles J. Siragusa, Judge). 
14         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, 
15   AND DECREED that the judgment of the District Court is AFFIRMED. 
16         Defendant‐appellant Keith Gordon‐Smith challenges his conviction, 
17   following a jury trial, of multiple environmental crimes relating to the asbestos 
18   abatement activities of his solely‐owned company, Gordon‐Smith Contracting, 
19   Inc.  On appeal, he argues principally that: (1) there was insufficient evidence to 
20   support the jury’s finding that he knowingly failed to notify the Environmental 
21   Protection Agency (“EPA”) prior to commencing asbestos abatement activities at 
22   Cobbles Elementary School, (2) the District Court plainly erred in admitting 
23   hearsay evidence and prejudicial testimony of a government witness, Sammy 
24   Serrano, and (3) the District Court plainly erred in allowing the Government to 
25   make certain improper statements during its closing argument.  We assume the 
26   parties’ familiarity with the facts and record of the prior proceedings, to which 
27   we refer only as necessary to explain our decision to affirm.  
28          
29          


                                               2
 1         1.  Sufficiency of the Evidence 
 2         We review de novo the denial of a motion for a judgment of acquittal 
 3   based on the insufficiency of the evidence, United States v. Pizzonia, 577 F.3d 
 4   455, 462 (2d Cir. 2009), viewing the evidence “in the light most favorable to the 
 5   government, crediting every inference that could have been drawn in the 
 6   governmentʹs favor,” United States v. Corsey, 723 F.3d 366, 373 (2d Cir. 2013) 
 7   (quotation marks omitted).  Gordon‐Smith’s conviction must be affirmed if “any 
 8   rational trier of fact could have found the essential elements of the crime beyond 
 9   a reasonable doubt.”  Jackson v. Virginia, 443 U.S. 307, 319 (1979).   
10         Gordon‐Smith testified at trial that, despite his twenty‐seven years’ 
11   experience in the asbestos abatement industry, he did not submit the notification 
12   form for the Cobbles Elementary School job to the EPA, but instead gave it to 
13   another contractor on the project, Javen Construction.  The evidence did not 
14   compel the jury to find that Gordon‐Smith believed he had complied with the 
15   notice requirements by submitting the form to Javen.  To the contrary, a rational 
16   juror could have concluded that Gordon‐Smith’s failure to notify the EPA prior 
17   to commencing asbestos abatement activities at Cobbles Elementary School was 
18   deliberate, not the result of “ignorance, mistake, accident, carelessness or some 
19   other innocent reason.”  Accordingly, we affirm the conviction on Count One of 
20   the second superseding indictment.  
21         2.  Evidentiary Ruling 
22         We review a district court’s evidentiary rulings for abuse of discretion.  See 
23   United States v. Contorinis, 692 F.3d 136, 144 (2d Cir. 2012).  Where, as here, the 
24   defendant fails to object to the admission of evidence at trial, we review the 
25   admission only for plain error.  See Fed. R. Crim. P. 52(b).   


                                               3
 1          Gordon‐Smith challenges the admission of two pieces of evidence: the 
 2   purported hearsay testimony of Sammy Serrano regarding Gordon‐Smith’s 
 3   reaction to other workers’ complaints about asbestos exposure, and Serrano’s 
 4   testimony describing the circumstances under which he was fired by Gordon‐
 5   Smith.  Even if the District Court erred in allowing the challenged testimony, 
 6   Gordon‐Smith has not shown that the errors affected his substantial rights.  First, 
 7   the record shows that the statements challenged as hearsay merely corroborated 
 8   other evidence from which the jury could have concluded that, even without the 
 9   challenged statements, Gordon‐Smith knew asbestos was being removed by his 
10   employees without adequate precautions.  Second, even if Serrano’s testimony 
11   concerning the circumstances of his termination was irrelevant and therefore 
12   erroneously admitted, Gordon‐Smith has not shown “a reasonable probability 
13   that the jury would not have convicted him absent the error.”  United States v. 
14   Marcus, 628 F.3d 36, 42 (2d Cir. 2010).   
15          3.  Closing Argument 
16          Finally, Gordon‐Smith contends that the prosecutor “misstated the 
17   evidence” and “distorted and denigrated the defense” in his closing argument by 
18   “resorting to sarcasm and exaggeration.”  Because Gordon‐Smith failed to make 
19   this objection to the District Court, we review for plain error.   
20          “As a general matter, a defendant asserting that a prosecutor’s remarks 
21   warrant a new trial faces a heavy burden, because the misconduct alleged must 
22   be so severe and significant as to result in the denial of his right to a fair trial. . . . 
23   In considering whether inappropriate remarks rise to the level of prejudicial 
24   error, we examine the severity of the misconduct, the measures adopted to cure 
25   the misconduct, and the certainty of conviction absent the misconduct.”  United 
26   States v. Coplan, 703 F.3d 46, 86 (2d Cir. 2012), cert. denied, 134 S. Ct. 71 (2013) 

                                                  4
 1   (quotation marks omitted).  “It is a rare case in which improper comments in a 
 2   prosecutor’s summation are so prejudicial that a new trial is required.”  United 
 3   States v. Rodriguez, 968 F.2d 130, 142 (2d Cir. 1992) (quotation marks omitted).   
 4         The prosecution’s closing remarks to which Gordon‐Smith points on 
 5   appeal were not “so severe and significant as to result in the denial of his right to 
 6   a fair trial.”  Coplan, 703 F.3d at 86.  This is particularly true given the District 
 7   Court’s general instruction that the arguments of counsel in summation were not 
 8   evidence.  See United States v. Newton, 369 F.3d 659, 681 (2d Cir. 2004). 
 9         We have considered Gordon‐Smith’s remaining arguments and conclude 
10   that they are without merit.  For the foregoing reasons, the judgment of the 
11   District Court is AFFIRMED. 
12          
13                                            FOR THE COURT: 
14                                            Catherine O=Hagan Wolfe, Clerk of Court 
15    




                                                 5